Supreme Court of Florida
                 WEDNESDAY, NOVEMBER 23, 2022

                                             CASE NO.: SC22-330
                                             Lower Tribunal No(s).:
                               2D20-2714; 522013CA010978XXCICI

PHILIP MORRIS USA, INC., ET      vs.   KEVIN DUIGNAN, ETC.
AL.

Petitioner(s)                          Respondent(s)

      Upon review of the response to this Court’s Order to Show
Cause dated May 18, 2022, and the reply, the Court has determined
that it should exercise jurisdiction in this case. It is ordered that
the Petition for Review is granted, the Second District Court of
Appeal’s decision in this case is quashed, and this matter is
remanded to the district court for reconsideration upon application
of our decision in Prentice v. R.J. Reynolds Tobacco Co., 338 So. 3d
831 (Fla. 2022).
      No motion for rehearing will be entertained by the Court.

MUÑIZ, C.J., and CANADY, POLSTON, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result only with an opinion.
FRANCIS, J., did not participate.

LABARGA, J., concurring in result only.

     Because I strongly believe that proof of fraudulent concealment

in an Engle-progeny case does not require proof of reliance on a

specific statement by an Engle defendant, I dissented to this Court’s
CASE NO.: SC22-330
Page Two



holding in Prentice v. R.J. Reynolds Tobacco Co., 338 So. 3d 831 (Fla.

2022).

     In this case, I recognize, as does the respondent, that this

Court’s holding in Prentice is controlling. However, I reaffirm my

dissent in Prentice, and I concur in result only to the extent that

Prentice requires this result.

A True Copy
Test:




ks
Served:

RAZVAN AXENTE               STEPHANIE E. PARKER
JASON T. BURNETTE           JAMES W. GUSTAFSON JR.
GEOFFREY J. MICHAEL         BRIEN V. SQUIRES
CHARLES R. A. MORSE         DANIEL R. HOFFMAN
KENNETH M. GROSE            PAUL R. REICHERT
JOHN M. WALKER              DANIEL F. MOLONY
KEVIN D. BOYCE              TROY A. FUHRMAN
GARY M. PAIGE               LAURIE J. BRIGGS
THERON HARDEE BASS, III     DAVID J. SALES
MARK R. SEIDEN              HON. KEN BURKE, CLERK
CASSANDRA A. CASTELLANO-LOMBARD
HON. MARY BETH KUENZEL, CLERK
HON. THOMAS MARK RAMSBERGER, JUDGE